The offense is the unlawful transportation of intoxicating liquor, and the punishment is one year in the penitentiary.
The notice of appeal was given on the 22nd day of January, 1926, and the bills of exceptions and statement of facts were not filed until April 30, 1926, or more than 90 days thereafter. We have repeatedly held that a statement of facts and bills of exceptions filed more than 90 days after the notice of appeal is given cannot be considered by this court. In this ruling we are following the plain terms of the statutes. Sec. 5, Art. 760, 1925 Revision C. C. P.
In the absence of a statement of facts and bills of exceptions there is no error manifest by this record, and the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.